Citation Nr: 0017883	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-15 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1942 to October 
1944.  He died in July 1952.  The veteran's widow was in 
receipt of pension benefits from that time until her death in 
July 1997.  The appellant is the widow's daughter.  

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the appellant's claim of entitlement to accrued 
benefits.  In October 1997, VA received correspondence 
reflecting the appellant's disagreement with the September 
1997 denial.  A statement of the case was issued in August 
1998.  The appellant filed her substantive appeal, including 
a request for a hearing, in September 1998.  A hearing was 
scheduled for May 2000, but the appellant failed to report.  


FINDINGS OF FACT

At the time of the death of the veteran's widow in July 1997, 
there were no claims on file seeking additional VA benefits.


CONCLUSION OF LAW

The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 1991); 38 C.F.R. § 3.1000 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In July 1952, the veteran died.  In August 1952, the 
veteran's widow was notified that she was awarded pension 
benefits which commenced the day after the veteran's death in 
July 1952.  She had been receipt of pension benefits since 
that time.  

On July [redacted], 1997, the veteran's widow died.  Prior to her 
death, a claim for an increase in benefits was not of record.  
On August 18, 1997, VA issued a letter to the veteran's widow 
regarding additional benefits that she may have been eligible 
for due to changes in the law.  

Legal Analysis

Payment of accrued benefits is controlled by 38 U.S.C.A. § 
5121 and 38 C.F.R. § 3.1000, which provide in pertinent part 
that where death occurred on or after December 19, 1962, 
periodic monetary benefits (other than insurance and service 
members indemnity) authorized under the laws administered by 
the VA, to which a payee was entitled at his death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed two years prior to the last date of entitlement 
will, upon the death of such person, be paid to, among 
others, the payee's children.  

Essentially, the appellant argues that if the veteran's widow 
had known she may have been entitled to additional benefits, 
she would have filed a claim.  Unfortunately, the veteran's 
widow died prior to receiving this information.  Therefore, a 
claim was not pending at the time of her death, and 
speculating as to what she would or would not have done with 
the information would not "create" a claim on file at the 
time of her death.  In this regard, the Board notes that in 
considering this claim, the RO correctly pointed out that in 
order to receive accrued benefits, the veteran's widow would 
have had to have a claim for increased benefits pending at 
the time of her death.  See Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  Given the uncontroverted absence of a 
pending claim, there is no legal basis to grant the appeal.  
As the law is dispositive in this case, the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

As a final point, although apparently not considered by the 
RO, the governing regulation defines "child" for this 
purpose means a child under 18; a child who became 
permanently incapable of self-support prior to age 18; or an 
unmarried child between the ages of 18 and 23 who is 
attending school.  See 38 C.F.R. § 3.57; 3.1000.  In this 
regard, the Board observes that the claims folder reflects 
that the appellant was born in 1939, and that there is no 
showing that she became permanently incapable of self-support 
prior to reaching the age of 18.


ORDER

Entitlement to accrued benefits has not been established, and 
the appeal is denied.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

